Mr. Justice Farmer delivered the opinion of the court: This is an information to disbar, which was filed by leave of court at the June term, 1922. A rule was entered requiring respondent to answer by the first day of the October term of that year. The answer was filed and the cause referred to the master in chancery of Piatt county, as commissioner, to take the testimony and report his findings and conclusions. The evidence was taken from time to time, and the commissioner’s report was filed to the October term, 1924, of this court. The commissioner reported that the evidence did not sustain the charges made in the information or either of them, and he recommended that the rule against respondent be discharged and that he should not be disbarred. Relator filed exceptions to the commissioner’s findings and conclusions as to the third and fifth counts, and also some general exceptions to the commissioner’s report in the admission and rejection of testimony. He admits the proof did not sustain the first, second and fourth counts. Those counts charged respondent with subornation of perjury in the trial of criminal cases. The third count charges that the respondent and another lawyer of Champaign county, who were employed to defend Margaret O’Day, a woman under indictment for larceny, went to the deputy sheriff and his father, the sheriff, and represented to them that Margaret O’Day had told them of illicit relations the deputy sheriff had with her while bringing her to Illinois from Ohio, where she was arrested, and while she was confined in the jail of Champaign county, and that she was pregnant by him; that respondent knew the story was untrue and without any foundation in fact, and threatened to make it public for the purpose of inducing the officers to dismiss the prosecution of the case. The fifth count' charges respondent with falsely accusing a woman mentioned with improper relations with a married man for the purpose of extorting $500 from the woman for the wife of the married man, and that respondent knew the charges were false and untrue. We have endeavored to condense within the smallest possible limits the substance of the charges in the information. They were all denied by the answer. We shall endeavor to dispose of this case in the briefest possible manner, without setting out the testimony or its substance in detail, as we believe the public interest and good will be best served by that method of treating this case. The third and fifth counts, which are the counts relied on by relator, both involve scandals and cannot be treated in detail without the use of the names of several people who, besides the principals, were brought into the case by the testimony, and we do not believe we should add to the permanency of the record of the scandalous testimony by placing it in the volumes of the decisions of this court. It is sufficient to say that the testimony abundantly warrants the report of the commissioner that the charges against respondent were not proved. The charges are of a most serious character, — some of them crimes, — and the proof would be required to establish their truth beyond a reasonable doubt. In any case, whether the misconduct charged amounts to a crime or merely to unprofessional conduct, the charge must be proved by clear and convincing testimony. (People v. Thornton, 228 Ill. 42; People v. Sullivan, 218 id. 419; People v. Ader, 263 id. 319; People v. Baker, 311 id. 66.) The proof in this case is not sufficient to create a well founded suspicion of the truth of the charges. Respondent excepted to the commissioner’s report for merely finding that the proof failed to sustain the charges in the information, and argues that he should have found specifically that the respondent was not guilty. That is the effect of the commissioner’s report when he found the charges were not sustained by the proof, and we see no objection to the commissioner’s report in that respect. As the interests of all parties who were in any way connected with or mentioned in this suit will, in our judgment, be best served by this brief disposition of the case, we have concluded it is not required that we go into the evidence in detail. The only thing we are called upon to determine in this case is whether the proof sustained any of the specific charges made against respondent, and we fully agree with the commissioner that it did not. The rule is therefore discharged. 0 „ , ,. , , Rule discharged.